Title: William King (of South Carolina) to Thomas Jefferson, 17 April 1818
From: King, William
To: Jefferson, Thomas


                    
                        Sir,
                        Greenville District, So. Carolina, 
              April 17th 1818.
                    
                    the  subject on which on I venture to address a few lines to you I hope will not be disagreable. With becoming modesty I venture to say I have discovered a Method for finding the Longitude at Sea, exceedingly plain & easy. The President of the So. Carolina Colege has examied it, & has writen on it that he has not seen any thing similar to it in any Author. By this Method, both the Lattitude & Longitude may be found by the same Observation, with ease & accury. To which is added a plan for finding the Longitude at Seaport Towns, or any where else on land to great ceirtainty; & is different from all other Methods that I have seen. This perhaps may answer a valuable purpose for finding Longitude at Towns, & Seats of government on the vast Contint Continent of America.
                    Mr Samuel Farrow (once a Member of Congress) advised me to write to you, & request you to inspect sd Discovery:  adding that your Opinion (if favorable) would be of great weight. This discovery has been made  after years of intense Study; & when the main principle wheron ceirtainty may rest appeared, it was like a Ray of light from the Sun.
                    If Sir, you will pleas to inspect the labor of one of the real Sons of America, I earnestly  request you would be so good as to favor me with a letter expressing your pleasure: and I can send you a Copy of this  discovery in manuscript. This plain & unaffected way of writing, I hope will pleas a great Man and Philosopher better than flattering  expressions. With Sentiments of great regard, & good wishes I remain Yours &.c.
                    
                        William King
                    
                